Case: 14-10412     Date Filed: 04/03/2015   Page: 1 of 2


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 14-10412
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:99-cr-00030-JES-DNF-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

NATHANIEL WILLIS PITTS, JR.,

                                                            Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                                (April 3, 2015)

Before HULL, WILLIAM PRYOR and JULIE CARNES, Circuit Judges.

PER CURIAM:

     Nathaniel Willis Pitts, Jr. appeals his sentence of 24 months of imprisonment
              Case: 14-10412     Date Filed: 04/03/2015    Page: 2 of 2


following the second revocation of his supervised release. Pitts argues that his

sentence is substantively unreasonable. We affirm.

      Pitts is barred from challenging the reasonableness of his sentence. Under

the doctrine of invited error, when a defendant invites or induces the district court

to impose a particular sentence, the defendant cannot complain about that sentence

on appeal. United States v. Brannan, 562 F.3d 1300, 1306 (11th Cir. 2009). After

the district court revoked Pitts’s supervised release and ordered him to serve 9

months of imprisonment and 24 months of supervised release, Pitts interjected that

“if [he was] going to go to prison, [he] might as well get it over with” and he

wanted to “serve the 24 months straight.” When questioned by the district court,

Pitts confirmed that he wanted a sentence of 24 months of imprisonment. Pitts

cannot contest the substantive reasonableness of a sentence that he requested. And

even if the doctrine of invited error did not apply, we would affirm Pitts’s sentence

within the guideline range as substantively reasonable.

      We AFFIRM Pitts’s sentence.




                                          2